     Case 2:21-cv-05792-FMO-MAA Document 13 Filed 09/07/21 Page 1 of 2 Page ID #:76



1

2                                                                                    JS-6
3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11    DELIA GHIOTTO,                )                 Case No. CV 21-5792 FMO (MAAx)
                                    )
12                  Plaintiff,      )
                                    )
13             v.                   )                 ORDER
                                    )
14    ENRIQUE MONTEMAYOR PRIMICIAS, )
      et al.,                       )
15                                  )
                    Defendants.     )
16                                  )
17

18           On August 13, 2021, Delia Ghiotto (“plaintiff”) filed a Motion to Remand on the Basis of
19    Lack of Diversity ("Motion"). (Dkt. 10). The Motion was set for oral argument on September 23,
20    2021. (See id.). The September 23, 2021, hearing date required Enrique Montemayor Primicias
21    and Laboratory Corporation of America Holdings (collectively, “defendants”) to file their Opposition
22    to the Motion no later than September 2, 2021. See Local Rule 7-9. As of the filing date of this
23    Order, defendants have not filed any opposition to plaintiff’s Motion. Accordingly, the court will
24    vacate the hearing date and grant plaintiff’s Motion. See Local Rule 7-12.
25           Based on the foregoing, IT IS ORDERED THAT:
26           1. The hearing set for September 23, 2021, is hereby vacated.
27           2. Plaintiff’s Motion (Document No. 10) is granted.
28
     Case 2:21-cv-05792-FMO-MAA Document 13 Filed 09/07/21 Page 2 of 2 Page ID #:77



1           3. The above-captioned action shall be remanded to the Superior Court of the State of
2     California for the County of Los Angeles, 111 North Hill Street, Los Angeles, CA 90012, for lack
3     of subject matter jurisdiction pursuant to 28 U.S.C. § 1441.
4           4. The Clerk shall send a certified copy of this Order to the state court.
5     Dated this 7th day of September, 2021.
6

7                                                                         /s/
                                                                   Fernando M. Olguin
8                                                             United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
